Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 05/10/2022. 
Status of Prosecution
Claims 1-3, 6, 8-17, 19, 21-25, and 28-36 are currently pending.
The IDS statements filed 05/10/2022 and 06/17/2022 have been considered.  Initialed copies accompany this action.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Fukukura et al. (JP 2519455 B2) as previously set forth in the Office action mailed 03/04/2022 is maintained, and has been revised to reflect the changes in claim scope made by Applicant’s present claim amendments. 
The rejection on the grounds of nonstatutory double patenting as being unpatentable over the claims of copending application 17/272,133 as previously set forth in the Office action mailed 03/04/2022 is maintained, and has been revised to reflect the changes in claim scope made in the copending application since the previous Office action on the merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 36 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 36 recites the limitation “disposed on the surface of an agricultural product” and parent claim 1 is drawn to and recites a “composition”, i.e., a composition of matter.  The problem here is the limitations of claim 36 do not further limit the composition of matter of the parent claim but rather another distinct product containing the composition of matter, e.g., an agricultural product.  The limitations of claim 36 are not specifically drawn to limiting the structure, i.e., contents, of the composition of matter itself, and thus fail to further limit the subject matter of parent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 8-15, 31, 32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Fukukura et al. (JP 2519455 B2, hereinafter Fukukura).  An English language machine translation of Fukukura was provided with a previous correspondence. 
As to claim 1, Fukukura teaches an emulsion composition comprising, as solids/compounds in the emulsion, (A) a bile acid and/or its salt, (B) a sterol, (C) a higher fatty acid and/or its salt, and (D) a glycerin monofatty acid ester (abstract).  The reference’s component (D) reads on the claimed first group of one or more compounds of Formula I, including all the R -glyceryl, R1 to R13 groups, and m, n, q, and r subscript integers (see the exemplary compounds on page 3 lines 81-91, which includes glyceryl monomyristate, glyceryl monostearate, glyceryl monooleate, glyceryl monoisostearate, glyceryl monopalmitate, and glyceryl monopalmitooleate).  The reference’s component (C), specifically salt(s) of a fatty acid, reads on the claimed second group of one or more salt compounds of Formula II, including all the R1 to R13 groups, m, n, q, and r subscript integers, and X cationic moiety (see the exemplary compounds on page 2 lines 59-75 of the machine translation, which includes and/or encompass sodium and potassium salts of lauric acid, myristic acid, palmitic acid, margaric acid, and stearic acid). 
It is noted the reference discloses the component (C) is a “higher fatty acid and/or its salt”.  In the event some picking and choosing of the component (C) is required (e.g., the presence of the fatty acid salt rather than 1) the fatty acid itself or 2) the fatty acid in combination with a fatty acid salt), at the time of the effective filing date it would have nevertheless been obvious to a person of ordinary skill in the art to provide the fatty acid salt by itself from the reference’s recitation of the conjunction “and/or” indicating the fatty acid salt present merely by itself is an express embodiment within the reference.
As to the claimed limitation(s) that the composition comprises 70-99 wt.% of the first compound(s) and 1-30 wt.% of the second compound(s), these limitation(s) are interpreted as broadly limiting the recited composition to include at least the two components in amounts relative to one another or in the solid-components in the composition, i.e., as an intermediate not including any additional solvent and/or liquid phase.  It is noted the original specification indicates the compositions of the present invention function as emulsifiers that allow for the composition to be further dissolved, suspended, or dispersed in a solvent (e.g., paragraphs [0007] and [0047]).  A composition of compounds/components containing the recited relative amounts of the first group and second group of compounds reads on the claim regardless of the presence of any additional solvent/liquid phase.  Fukukura teaches the components (B), (C), and (D) are blended in respective weight ratios of 0.1-3 : 0.01-3 : 0.1-3 relative to 1 part of component (A) in order to obtain a satisfactorily emulsified composition (abstract and page 3 line 99-103 of the machine translation), which constitutes prima facie overlap of the claimed ranges of the first and second groups of compounds.  Since there can be up to 3 parts by weight of the reference’s glycerin monofatty acid ester component (D) with 1 part by weight of component (A) and as little as 0.1 parts by weight component (B) and 0.01 parts by weight component (C), there can up to 73 wt.% of glycerin monofatty acid ester(s) in the composition (3 ÷ (1 + 0.1 + 0.01 + 3)), which overlaps the claimed range of the compound(s) of Formula I.  The same rationale applies to there being an amount of the reference’s fatty acid salt component (C) being present in an amount overlapping the claimed range of the compound(s) of Formula II, too.  For example, note that a hypothetical emulsifier blend of, in parts by weight, 0.1 parts component (B), 0.2 parts fatty acid salt (C), and 3 parts glycerin monofatty acid ester (D) all relative to 1 part component (A), which are all within the ratios/ranges of the reference, correspond to 71% by mass glycerin monofatty acid ester and 2% by mass fatty acid salt (3 ÷ (1 + 0.1 + 0.1 + 3) and 0.1 ÷ (1 + 0.1 + 0.1 + 3), respectively) and are would fall within the instantly claimed ranges.  
As to the preamble’s recitation that the claimed composition is an edible coating composition, note para. [0047] of the present application’s specification broadly indicates the meaning of the term edible is that the composition can be non-toxic for human consumption.  Fukukura teaches the composition is highly safe and natural and is an emulsifier composition composed of bio-derived, highly safe and natural components (see page 1 lines 32-35, page 3 lines 115-119, and page 5 lines 181-184), which meets the limitation that the composition is edible.  Although the Office interprets the term “coating” as an intended use/purpose of the claimed composition or edible composition, Fukukura’s composition is drawn to cosmetic and pharmaceuticals, is capable of being spread, and is an emulsion, which all meet the claimed intended use/purpose limitation that the composition is a coating composition.   
As to claim 2, Fukukura teaches each compound of the first group of compounds has a carbon chain length of at least 14 (glyceryl monomyristate and glyceryl monostearate, which contain a C14 chain and C16 chain, respectively, are exemplary compounds for component (D) in the reference, page 3 lines 81-91). 
As to claim 3, Fukukura teaches each compound of the second group of compounds has a carbon chain length of at least 14 (a sodium or potassium salt of myristic acid or stearic acid, which contain a C14 chain and C16 chain, respectively, are exemplary compounds for component (C) in the reference, page 2 lines 59-75).
As to claim 6, Fukukura teaches the second group of compounds comprise SA-Na, PA-Na, MA-Na, SA-K, PA-K, or MA-K (a sodium, i.e., Na, or potassium, i.e., K, salt of stearic acid, i.e., SA, palmitic acid, i.e., PA, or myristic acid, i.e., MA, are exemplary compounds for component (C) in the reference, page 2 lines 59-75).
As to claims 8 and 9, the reference teaches a “glycerin monofatty acid ester” as sufficient for the component (D), which reads on the claimed composition comprising less than 10% by mass of diglycerides or triglycerides.  The reference is silent to the presence of any triglyceride, which further reads on the claimed composition comprising less than 10% by mass of triglycerides.  It is noted the reference’s abstract indicates component (D) is a glycerin monofatty acid ester “and/or” a glycerin difatty acid ester.  However, in the event some picking and choosing of the component (D) is required (e.g., the presence of the glycerin monofatty acid ester, i.e., monoglyceride, rather than 1) a glycerin difatty acid ester, i.e., diglyceride, or 2) a glycerin monofatty acid ester in combination with a glycerin difatty acid ester, i.e., combination of monoglyceride and diglyceride) at the time of the effective filing date it would have nevertheless been obvious to a person of ordinary skill in the art to provide the monoglyceride/glycerin monofatty acid ester by itself free of any diglyceride/glycerin difatty acid ester from the from the reference’s recitation of the conjunction “and/or” indicating the monoglyceride/glycerin monofatty acid ester present merely by itself is an express embodiment within the reference. 
As to claim 10, Fukukura teaches an oil-in-water emulsion composition comprising, as solids/compounds in the emulsion, (A) a bile acid and/or its salt, (B) a sterol, (C) a higher fatty acid and/or its salt, and (D) a glycerin monofatty acid ester (abstract, the Problems to be Solved by the Invention section on page 1, and page 3 lines 99-104).  The reference’s components (A) to (D) read on the claimed composition, and the further combination of components (A) to (D) in oil and water read on the claimed mixture comprising a composition in a solvent.  The reference’s component (D) reads on the claimed first group of one or more compounds of Formula I, including all the R -glyceryl, R1 to R13 groups, and m, n, q, and r subscript integers (see the exemplary compounds on page 3 lines 81-91, which includes glyceryl monomyristate, glyceryl monostearate, glyceryl monooleate, glyceryl monoisostearate, glyceryl monopalmitate, and glyceryl monopalmitooleate).  The reference’s component (C), specifically salt(s) of a fatty acid, reads on the claimed second group of one or more salt compounds of Formula II, including all the R1 to R13 groups, m, n, q, and r subscript integers, and X cationic moiety (see the exemplary compounds on page 2 lines 59-75 of the machine translation, which includes and/or encompass sodium and potassium salts of lauric acid, myristic acid, palmitic acid, margaric acid, and stearic acid). 
It is noted the reference discloses the component (C) is a “higher fatty acid and/or its salt”.  In the event some picking and choosing of the component (C) is required (e.g., the presence of the fatty acid salt rather than 1) the fatty acid itself or 2) the fatty acid in combination with a fatty acid salt), at the time of the effective filing date it would have nevertheless been obvious to a person of ordinary skill in the art to provide the fatty acid salt by itself from the reference’s recitation of the conjunction “and/or” indicating the fatty acid salt present merely by itself is an express embodiment within the reference.
As to the claimed limitation(s) that the composition comprises 70-99 wt.% of the first compound(s) and 1-30 wt.% of the second compound(s), these limitation(s) are interpreted as broadly limiting the recited composition to include at least the two components in amounts relative to one another or in the solid-components in the composition, i.e., as an intermediate not including any additional solvent and/or liquid phase.  It is noted the original specification indicates the compositions of the present invention function as emulsifiers that allow for the composition to be further dissolved, suspended, or dispersed in a solvent (e.g., paragraphs [0007] and [0047]).  A composition of compounds/components containing the recited relative amounts of the first group and second group of compounds reads on the claim regardless of the presence of any additional solvent/liquid phase.  Fukukura teaches the components (B), (C), and (D) are blended in respective weight ratios of 0.1-3 : 0.01-3 : 0.1-3 relative to 1 part of component (A) in order to obtain a satisfactorily emulsified composition (abstract and page 3 line 99-103 of the machine translation), which constitutes prima facie overlap of the claimed ranges of the first and second groups of compounds.  Since there can be up to 3 parts by weight of the reference’s glycerin monofatty acid ester component (D) with 1 part by weight of component (A) and as little as 0.1 parts by weight component (B) and 0.01 parts by weight component (C), there can up to 73 wt.% of glycerin monofatty acid ester(s) in the composition (3 ÷ (1 + 0.1 + 0.01 + 3)), which overlaps the claimed range of the compound(s) of Formula I.  The same rationale applies to there being an amount of the reference’s fatty acid salt component (C) being present in an amount overlapping the claimed range of the compound(s) of Formula II, too.  For example, note that a hypothetical emulsifier blend of, in parts by weight, 0.1 parts component (B), 0.2 parts fatty acid salt (C), and 3 parts glycerin monofatty acid ester (D) all relative to 1 part component (A), which are all within the ratios/ranges of the reference, correspond to 71% by mass glycerin monofatty acid ester and 2% by mass fatty acid salt (3 ÷ (1 + 0.1 + 0.1 + 3) and 0.1 ÷ (1 + 0.1 + 0.1 + 3), respectively) and are would fall within the instantly claimed ranges.  
As to claim’s recitation that the composition component is an edible coating composition, note para. [0047] of the present application’s specification broadly indicates the meaning of the term edible is that the composition can be non-toxic for human consumption.  Fukukura teaches the composition is highly safe and natural and is an emulsifier composition composed of bio-derived, highly safe and natural components (see page 1 lines 32-35, page 3 lines 115-119, and page 5 lines 181-184), which meets the limitation that the composition is edible.  Although the Office interprets the term “coating” as an intended use/purpose of the claimed composition or edible composition, Fukukura’s composition is drawn to cosmetic and pharmaceuticals, is capable of being spread, and is an emulsion, which all meet the claimed intended use/purpose limitation that the composition is a coating composition.   
As to claim 11, Fukukura teaches the solvent is water (the emulsion comprises water, as described above; the aqueous component, i.e., water, may be added first with the emulsifier components, page 3 lines 109-110 of the machine translation).
As to claim 12, Fukukura teaches the solvent is water, as described above.  With regard to the solvent being at least 50% water by volume, note that the reference’s Examples demonstrate water is the majority of the liquid phase(s) of the emulsion and would be recognized by the skilled artisan to constitute well-within the claimed at least 50% water by volume range.  See the Examples Table 1 in the original document demonstrating 10 parts by weight of oil (component 7 in Table 1) and the balance, i.e., in excess of 80 parts by weight, of water (component 8 in Table 1).  See also Examples 13 and 14 (page 4 of the original document and page 4 line 153 to page 5 line 167 of the machine translation) each containing 10 parts by weight oil and balance water, i.e., about 85 parts by weight water and about 54 parts by weight water, respectively.
As to claim 13, Fukukura teaches glyceryl monomyristate and glyceryl monostearate as exemplary compounds for component (D) in the reference (page 3 lines 81-91), which directly reads on the first group of compounds comprising one or more of the recited Markush group of alternate compounds. 
As to claim 14, Fukukura teaches the second group of compounds comprise SA-Na, PA-Na, MA-Na, SA-K, PA-K, or MA-K (a sodium, i.e., Na, or potassium, i.e., K, salt of stearic acid, i.e., SA, palmitic acid, i.e., PA, or myristic acid, i.e., MA, are exemplary compounds for component (C) in the reference, page 2 lines 59-75).
As to claim 15, regarding the claimed limitation that the concentration of the composition in the mixture is in a range of 0.5 to 200 mg/mL, note that the reference’s Examples demonstrate water is the majority of the liquid phase(s) of the emulsion and would be recognized by the skilled artisan to constitute the emulsifier components being well-within the claimed range of 0.5 to 200 mg/mL.  See the Examples Table 1 in the original document demonstrating 10 parts by weight of oil (component 7 in Table 1) and the balance, i.e., in excess of 80 parts by weight, e.g., about 85 parts by weight as shown in Examples 1 and 2, of water (component 8 in Table 1).  Depending on the density of the oil (assumed to generally be within the range of 0.8 g/L to 0.9 g/L), a basis of 100 grams of the entire emulsion contains about 95 g of water+oil or approximately 0.93 to 0.94 L of volume (85 g water × 1.0 g/L + 10 g oil × 0.8 to 0.9 g/L = 0.93 to 0.94 L), and about 5 grams of composition in approximately 0.93 to 0.94 L is about 5.3 to 5.4 to mg/mL.  A similar rationale also applies to the reference’s Examples 13 and 14 (page 4 of the original document and page 4 line 153 to page 5 line 167 of the machine translation),  In any event, Fukukura further teaches the blending amount of the component (A) is preferably 0.05 to 5% by mass of the entire emulsified composition (abstract and page 3 lines 92-94).  This teaching in combination with teaching that the components (B), (C), and (D) are blended in respective weight ratios of 0.1-3 : 0.01-3 : 0.1-3 relative to 1 part of component (A) in order to obtain a satisfactorily emulsified composition, described above, further strongly overlaps and encompasses, if not also falls within the claimed concentration range. 
As to claim 31, regarding the limitation that there are at least two compounds of the first group of compounds of Formula I, Fukukura teaches the glycerin monofatty acid ester component (C) can be present alone or in combination of two or more (page 3 lines 81-92).
As to claim 32, regarding the limitation that there are at least two compounds of the first group of compounds of Formula I, Fukukura teaches the glycerin monofatty acid ester component (C) can be present alone or in combination of two or more (page 3 lines 81-92).
As to claim 35, Fukukura directly teaches the components (B), (C), and (D) are blended in respective weight ratios of 0.1-3 : 0.01-3 : 0.1-3 relative to 1 part of component (A) in order to obtain a satisfactorily emulsified composition, which constitutes prima facie overlap of parent claim 1’s claimed ranges of the composition comprising 70-99 wt.% of the first compound(s) and 1-30 wt.% of the second compound(s), as described above.  The same teaching meets the instantly claimed limitation that the composition comprises a narrower range of 1-20 wt.% of the second compound(s).
Regarding the instantly claimed limitation that the composition comprises narrower ranges of 80-99 wt.% of the first compound(s), although Fukukura fails to explicitly teach the relative amount of the glycerin monofatty acid ester component (D) overlaps or is within this range, at the time of the effective filing date the claimed range would nevertheless be obvious to a person of ordinary skill in the art in view of Fukukura’s teachings.  Fukukura teaches the ratio of components (the 0.1-3 (B) : 0.01-3 (C) : 0.1-3 (D) relative to 1 part of component (A), cited above) is merely a preferable, exemplary ratio of the components (see page 3 line 99) and the goal/purpose of the ratio between components A, B, C, and D is to merely obtain a composition where the components are “satisfactorily emulsified” and no precipitation of crystals of bile acid over time is observed (page 3 lines 100-103).  Accordingly, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to vary or increase (or try to vary or increase) the relative amount of the glycerin monofatty acid ester component (D) relative to the (A), (B), and (C) components and arrive at and/or within the claimed range of 80-99 wt.% of a glycerin monofatty acid ester(s) in order to obtain a composition that is satisfactorily emulsified and does not precipitate crystals of bile acid over time, i.e., stable.  See MPEP 2123, I and II. 

Claims 16, 17, 19, 21-25, 28-30, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Fukukura et al. (JP 2519455 B2, hereinafter Fukukura) in view of Berge et al. (“Pharmaceutical Salts,” J. Pharm. Sci., 66(1), pages 1-19, 1977, hereinafter Berge).  An English language machine translation of Fukukura has been provided with this correspondence. 
As to claim 16, Fukukura teaches an emulsion composition comprising, as solids/compounds in the emulsion, (A) a bile acid and/or its salt, (B) a sterol, (C) a higher fatty acid and/or its salt, and (D) a glycerin monofatty acid ester (abstract).  The reference’s component (D) reads on the claimed first group of one or more compounds of Formula I, including all the R -glyceryl, R1 to R13 groups, and m, n, q, and r subscript integers (see the exemplary compounds on page 3 lines 81-91, which includes glyceryl monomyristate, glyceryl monostearate, glyceryl monooleate, glyceryl monoisostearate, glyceryl monopalmitate, and glyceryl monopalmitooleate).  The reference’s component (C), specifically salt(s) of a fatty acid, reads on the claimed second group of one or more salt compounds of Formula II, including all the R1 to R13 groups, and m, n, q, and r subscript integers (see the exemplary compounds on page 2 lines 59-75 of the machine translation, which includes and/or encompass salts of lauric acid, myristic acid, palmitic acid, margaric acid, and stearic acid; page 2 lines 72-75 of the machine translation indicate the substance for forming the salt includes an a basic inorganic salt containing sodium ion, potassium ion, or the like). 
It is noted the reference discloses the component (C) is a “higher fatty acid and/or its salt”.  In the event some picking and choosing of the component (C) is required (e.g., the presence of the fatty acid salt rather than 1) the fatty acid itself or 2) the fatty acid in combination with a fatty acid salt), at the time of the effective filing date it would have nevertheless been obvious to a person of ordinary skill in the art to provide the fatty acid salt by itself from the reference’s recitation of the conjunction “and/or” indicating the fatty acid salt present merely by itself is an express embodiment within the reference.
As to the preamble’s recitation that the claimed composition is an edible coating composition, note para. [0047] of the present application’s specification broadly indicates the meaning of the term edible is that the composition can be non-toxic for human consumption.  Fukukura teaches the composition is highly safe and natural and is an emulsifier composition composed of bio-derived, highly safe and natural components (see page 1 lines 32-35, page 3 lines 115-119, and page 5 lines 181-184), which meets the limitation that the composition is edible.  Although the Office interprets the term “coating” as an intended use/purpose of the claimed composition or edible composition, Fukukura’s composition is drawn to cosmetic and pharmaceuticals, is capable of being spread, and is an emulsion, which all meet the claimed intended use/purpose limitation that the composition is a coating composition.   
The exemplary salt(s) of a fatty acid described in Fukukura (e.g., a basic inorganic salt containing sodium ion, potassium ion, ammonium ion, or the like) read on the claimed second group of one or more salt compounds of Formula II where the Xp+ cationic moiety and charge state p where p is merely 1.  It is noted the instant claim requires p be 2 or 3 rather than 1, and Fukukura fails to explicitly teach the p is 2 or 3. 
However, Berge teaches typical and generally useful or acceptable salt-forming agents in the art.  Table 1 on page 2 of Berge lists aluminum, calcium, and magnesium in a short list of metallic cation of FDA-approved commercially marketed salts among potassium and sodium.  Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide aluminum, calcium, or magnesium as taught by Berge in place of the sodium or potassium of Fukukura because Berge teaches all of aluminum, calcium, magnesium, potassium, and sodium are art recognized equivalent metallic cations for forming salt compounds.  At the time of the effective filing date, the selection of a particular cationic counter ion is merely a routine selection to a person of ordinary skill in the art in order to successfully form a salt compound.  This combination of Fukukura in view of Berge encompasses aluminum, calcium, and/or magnesium salts of the exemplary compounds on page 2 lines 59-75 of the machine translation of Fukukura, which includes and/or encompass aluminum, calcium, and/or magnesium salts of lauric acid, myristic acid, palmitic acid, margaric acid, and stearic acid.  Magnesium or calcium as the cation of the fatty acid salt reads on where p is 2, and aluminum as the cation of the fatty acid salt reads on where p is 3.  
As to the claimed limitation(s) that the composition comprises 70-99 wt.% of the first compound(s) and 1-30 wt.% of the second compound(s), these limitation(s) are interpreted as broadly limiting the recited composition to include at least the two components in amounts relative to one another or in the solid-components in the composition, i.e., as an intermediate not including any additional solvent and/or liquid phase.  It is noted the original specification indicates the compositions of the present invention function as emulsifiers that allow for the composition to be further dissolved, suspended, or dispersed in a solvent (e.g., paragraphs [0007] and [0047]).  A composition of compounds/components containing the recited relative amounts of the first group and second group of compounds reads on the claim regardless of the presence of any additional solvent/liquid phase.  Fukukura teaches the components (B), (C), and (D) are blended in respective weight ratios of 0.1-3 : 0.01-3 : 0.1-3 relative to 1 part of component (A) in order to obtain a satisfactorily emulsified composition (abstract and page 3 line 99-103 of the machine translation), which constitutes prima facie overlap of the claimed ranges of the first and second groups of compounds.  Since there can be up to 3 parts by weight of the reference’s glycerin monofatty acid ester component (D) with 1 part by weight of component (A) and as little as 0.1 parts by weight component (B) and 0.01 parts by weight component (C), there can up to 73 wt.% of glycerin monofatty acid ester(s) in the composition (3 ÷ (1 + 0.1 + 0.01 + 3)), which overlaps the claimed range of the compound(s) of Formula I.  The same rationale applies to there being an amount of the reference’s fatty acid salt component (C) being present in an amount overlapping the claimed range of the compound(s) of Formula II, too.  For example, note that a hypothetical emulsifier blend of, in parts by weight, 0.1 parts component (B), 0.2 parts fatty acid salt (C), and 3 parts glycerin monofatty acid ester (D) all relative to 1 part component (A), which are all within the ratios/ranges of the reference, correspond to 71% by mass glycerin monofatty acid ester and 2% by mass fatty acid salt (3 ÷ (1 + 0.1 + 0.1 + 3) and 0.1 ÷ (1 + 0.1 + 0.1 + 3), respectively) and are would fall within the instantly claimed ranges.  
As to claim 17, Fukukura teaches glyceryl monomyristate and glyceryl monostearate as exemplary compounds for component (D) in the reference (page 3 lines 81-91), which directly reads on the first group of compounds comprising one or more of the recited Markush group of alternate compounds. 
As to claim 19, Fukukura in view of Berge teaches the second group of compounds comprise (SA)2-Mg, (PA)2-Mg, (MA)2-Mg, (SA)2-Ca, (PA)2-Ca, or (MA)2-Ca (as similarly described above, utilizing, providing, or substituting a magnesium, i.e., Mg, or calcium, i.e., Ca, cation as taught by Berge as the cation in Fukukura’s fatty acid salt component (C) read on the claimed compounds since stearic acid, i.e., SA, palmitic acid, i.e., PA, or myristic acid, i.e., MA, are exemplary compounds for component (C) of Fukukura, page 2 lines 59-75).
As to claim 21, Fukukura teaches an oil-in-water emulsion composition comprising, as solids/compounds in the emulsion, (A) a bile acid and/or its salt, (B) a sterol, (C) a higher fatty acid and/or its salt, and (D) a glycerin monofatty acid ester (abstract, the Problems to be Solved by the Invention section on page 1, and page 3 lines 99-104).  The reference’s components (A) to (D) read on the claimed composition, and the further combination of components (A) to (D) in oil and water read on the claimed mixture comprising a composition in a solvent.  The reference’s component (D) reads on the claimed first group of one or more compounds of Formula I, including all the R -glyceryl, R1 to R13 groups, and m, n, q, and r subscript integers (see the exemplary compounds on page 3 lines 81-91, which includes glyceryl monomyristate, glyceryl monostearate, glyceryl monooleate, glyceryl monoisostearate, glyceryl monopalmitate, and glyceryl monopalmitooleate).  The reference’s component (C), specifically salt(s) of a fatty acid, reads on the claimed second group of one or more salt compounds of Formula II, including all the R1 to R13 groups, and m, n, q, and r subscript integers (see the exemplary compounds on page 2 lines 59-75 of the machine translation, which includes and/or encompass salts of lauric acid, myristic acid, palmitic acid, margaric acid, and stearic acid; page 2 lines 72-75 of the machine translation indicate the substance for forming the salt includes an a basic inorganic salt containing sodium ion, potassium ion, or the like).
It is noted the reference discloses the component (C) is a “higher fatty acid and/or its salt”.  In the event some picking and choosing of the component (C) is required (e.g., the presence of the fatty acid salt rather than 1) the fatty acid itself or 2) the fatty acid in combination with a fatty acid salt), at the time of the effective filing date it would have nevertheless been obvious to a person of ordinary skill in the art to provide the fatty acid salt by itself from the reference’s recitation of the conjunction “and/or” indicating the fatty acid salt present merely by itself is an express embodiment within the reference.
As to the claim’s recitation that the claimed composition component is an edible coating composition, note para. [0047] of the present application’s specification broadly indicates the meaning of the term edible is that the composition can be non-toxic for human consumption.  Fukukura teaches the composition is highly safe and natural and is an emulsifier composition composed of bio-derived, highly safe and natural components (see page 1 lines 32-35, page 3 lines 115-119, and page 5 lines 181-184), which meets the limitation that the composition is edible.  Although the Office interprets the term “coating” as an intended use/purpose of the claimed composition or edible composition, Fukukura’s composition is drawn to cosmetic and pharmaceuticals, is capable of being spread, and is an emulsion, which all meet the claimed intended use/purpose limitation that the composition is a coating composition.   
The exemplary salt(s) of a fatty acid described in Fukukura (e.g., a basic inorganic salt containing sodium ion, potassium ion, ammonium ion, or the like) read on the claimed second group of one or more salt compounds of Formula II where the Xp+ cationic moiety and charge state p where p is merely 1.  It is noted the instant claim requires p be 2 or 3 rather than 1, and Fukukura fails to explicitly teach the p is 2 or 3. 
However, Berge teaches typical and generally useful or acceptable salt-forming agents in the art.  Table 1 on page 2 of Berge lists aluminum, calcium, and magnesium in a short list of metallic cation of FDA-approved commercially marketed salts among potassium and sodium.  Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide aluminum, calcium, or magnesium as taught by Berge in place of the sodium or potassium of Fukukura because Berge teaches all of aluminum, calcium, magnesium, potassium, and sodium are art recognized equivalent metallic cations for forming salt compounds.  At the time of the effective filing date, the selection of a particular cationic counter ion is merely a routine selection to a person of ordinary skill in the art in order to successfully form a salt compound.  This combination of Fukukura in view of Berge encompasses aluminum, calcium, and/or magnesium salts of the exemplary compounds on page 2 lines 59-75 of the machine translation of Fukukura, which includes and/or encompass aluminum, calcium, and/or magnesium salts of lauric acid, myristic acid, palmitic acid, margaric acid, and stearic acid.  Magnesium or calcium as the cation of the fatty acid salt reads on where p is 2, and aluminum as the cation of the fatty acid salt reads on where p is 3.  
As to the claimed limitation(s) that the composition comprises 70-99 wt.% of the first compound(s) and 1-30 wt.% of the second compound(s), these limitation(s) are interpreted as broadly limiting the recited composition to include at least the two components in amounts relative to one another or in the solid-components in the composition, i.e., as an intermediate not including any additional solvent and/or liquid phase.  It is noted the original specification indicates the compositions of the present invention function as emulsifiers that allow for the composition to be further dissolved, suspended, or dispersed in a solvent (e.g., paragraphs [0007] and [0047]).  A composition of compounds/components containing the recited relative amounts of the first group and second group of compounds reads on the claim regardless of the presence of any additional solvent/liquid phase.  Fukukura teaches the components (B), (C), and (D) are blended in respective weight ratios of 0.1-3 : 0.01-3 : 0.1-3 relative to 1 part of component (A) in order to obtain a satisfactorily emulsified composition (abstract and page 3 line 99-103 of the machine translation), which constitutes prima facie overlap of the claimed ranges of the first and second groups of compounds.  Since there can be up to 3 parts by weight of the reference’s glycerin monofatty acid ester component (D) with 1 part by weight of component (A) and as little as 0.1 parts by weight component (B) and 0.01 parts by weight component (C), there can up to 73 wt.% of glycerin monofatty acid ester(s) in the composition (3 ÷ (1 + 0.1 + 0.01 + 3)), which overlaps the claimed range of the compound(s) of Formula I.  The same rationale applies to there being an amount of the reference’s fatty acid salt component (C) being present in an amount overlapping the claimed range of the compound(s) of Formula II, too.  For example, note that a hypothetical emulsifier blend of, in parts by weight, 0.1 parts component (B), 0.2 parts fatty acid salt (C), and 3 parts glycerin monofatty acid ester (D) all relative to 1 part component (A), which are all within the ratios/ranges of the reference, correspond to 71% by mass glycerin monofatty acid ester and 2% by mass fatty acid salt (3 ÷ (1 + 0.1 + 0.1 + 3) and 0.1 ÷ (1 + 0.1 + 0.1 + 3), respectively) and are would fall within the instantly claimed ranges.  
As to claim 22, Fukukura teaches the solvent is water (the emulsion comprises water, as described above; the aqueous component, i.e., water, may be added first with the emulsifier components, page 3 lines 109-110 of the machine translation).
As to claim 23, Fukukura teaches the solvent is water, as described above.  With regard to the solvent being at least 50% water by volume, note that the reference’s Examples demonstrate water is the majority of the liquid phase(s) of the emulsion and would be recognized by the skilled artisan to constitute well-within the claimed at least 50% water by volume range.  See the Examples Table 1 in the original document demonstrating 10 parts by weight of oil (component 7 in Table 1) and the balance, i.e., in excess of 80 parts by weight, of water (component 8 in Table 1).  See also Examples 13 and 14 (page 4 of the original document and page 4 line 153 to page 5 line 167 of the machine translation) each containing 10 parts by weight oil and balance water, i.e., about 85 parts by weight water and about 54 parts by weight water, respectively.
As to claim 24, Fukukura teaches each compound of the first group of compounds has a carbon chain length of at least 14 (glyceryl monomyristate and glyceryl monostearate, which contain a C14 chain and C16 chain, respectively, are exemplary compounds for component (D) in the reference, page 3 lines 81-91). 
As to claim 25, Fukukura in view of Berge teaches each compound of the second group of compounds has a carbon chain length of at least 14 (a magnesium, calcium, or aluminum salt of myristic acid or stearic acid, which contain a C14 chain and C16 chain, respectively, are exemplary compounds for component (C) in the combination of references; see page 2 lines 59-75 of Fukukura and Table 1 of Berge).
As to claim 28, Fukukura in view of Berge teaches the second group of compounds comprise (SA)2-Mg, (PA)2-Mg, (MA)2-Mg, (SA)2-Ca, (PA)2-Ca, or (MA)2-Ca (as similarly described above, utilizing, providing, or substituting a magnesium, i.e., Mg, or calcium, i.e., Ca, cation as taught by Berge as the cation in Fukukura’s fatty acid salt component (C) read on the claimed compounds since stearic acid, i.e., SA, palmitic acid, i.e., PA, or myristic acid, i.e., MA, are exemplary compounds for component (C) of Fukukura, page 2 lines 59-75).
As to claims 29 and 30, Fukukura teaches a “glycerin monofatty acid ester” as sufficient for the component (D), which reads on the claimed composition comprising less than 10% by mass of diglycerides or triglycerides.  Fukukura is silent to the presence of any triglyceride, which further reads on the claimed composition comprising less than 10% by mass of triglycerides.  It is noted the Fukukura’s abstract indicates component (D) is a glycerin monofatty acid ester “and/or” a glycerin difatty acid ester.  However, in the event some picking and choosing of the component (D) is required (e.g., the presence of the glycerin monofatty acid ester, i.e., monoglyceride, rather than 1) a glycerin difatty acid ester, i.e., diglyceride, or 2) a glycerin monofatty acid ester in combination with a glycerin difatty acid ester, i.e., combination of monoglyceride and diglyceride) at the time of the effective filing date it would have nevertheless been obvious to a person of ordinary skill in the art to provide the monoglyceride/glycerin monofatty acid ester by itself free of any diglyceride/glycerin difatty acid ester from the from the primary reference’s recitation of the conjunction “and/or” indicating the monoglyceride/glycerin monofatty acid ester present merely by itself is an express embodiment within the primary reference. 
As to claim 33, regarding the limitation that there are at least two compounds of the first group of compounds of Formula I, Fukukura teaches the glycerin monofatty acid ester component (C) can be present alone or in combination of two or more (page 3 lines 81-92).
As to claim 34, regarding the limitation that there are at least two compounds of the first group of compounds of Formula I, Fukukura teaches the glycerin monofatty acid ester component (C) can be present alone or in combination of two or more (page 3 lines 81-92).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, 8-15, 31, 32, and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-46 of copending Application No. 17/272,133 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to compositions comprising groups of one or more compounds of fatty acids/esters/derivatives meeting the claimed Formula I (e.g., monoacylglycerides and Formula I; see copending claims 40, 42, and 43) and one or more fatty acid salts of Formula meeting the claimed II/III (e.g., see Formula III in copending claim 41) in amounts overlapping the claimed ranges of 70-99% and 80-99% by mass and 1-30% and 1-20% by mass (see the relative amounts of the components in claim 39 and its dependent claims 40-46).  Although the copending claims would be expected by a person of ordinary skill in the art to constitute an “edible” composition or “edible coating composition” since both sets of claims recite substantially the same compounds, the specification of the copending claims (which can be properly considered to address whether the inventions are obvious variations of one another) discloses the compositions are edible coatings (para. [0057]).  The two sets of claims are obvious variants of one another. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive. 
Regarding the 103 rejections of record over Fukukura et al. (JP 2519455 B2) Applicant argues 1) Fukukura et al. is nonanalogous art since it is not from the same field of endeavor as the claimed invention nor reasonably pertinent to the problems faced by the inventor, and 2) the ranges of components described in Fukukura et al. are so broad and merely narrowly overlap the claimed ranges such that it fails to render the claimed ranges prima facie obviousness.  These arguments are not persuasive first because the teachings of Fukukura et al. are analogous to the claimed invention since Fukukura et al. is similarly concerned with the obtaining of an emulsified or emulsifier composition containing a glycerin monofatty acid ester (the claimed first group of compound(s)) and a fatty acid salt (the claimed second group of compound(s)), and is therefore reasonably pertinent to a/the problem faced by the inventor.  See para. [0007], [0047], and [0105] of the instant application’s original specification discussing the claimed components (both the first and/or second groups of compound(s)) are capable of functioning as emulsifiers that improves the solubility of the composition in a solvent and/or allows the composition to be suspended or dispersed in a solvent.  Thus, Fukukura et al.’s emulsifier composition is indeed relevant to a/the problem(s) faced by the inventor.  [A] reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. In order for a reference to be "reasonably pertinent" to the problem, it must "logically [] have commended itself to an inventor's attention in considering his problem. " In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (quoting In re Clay, 966 F.2d 656,658, 23 USPQ2d 1058, 1061 (Fed. Cir. 1992)).
In response to Applicant’s second argument the ranges of components described in Fukukura et al. are so broad and merely narrowly overlap the claimed ranges such that it fails to render the claimed ranges prima facie obviousness, this argument is not persuasive because, as described in the rejection(s) of record, the disclosed ratio of the components (B), (C), and (D) blended in respective weight ratios of 0.1-3 : 0.01-3 : 0.1-3 relative to 1 part of component (A) in order to obtain a satisfactorily emulsified composition (abstract and page 3 line 99-103 of the machine translation), constitutes prima facie overlap of the claimed ranges of the first and second groups of compounds.  The reference’s disclosed ratio correspond to clear overlap of the recited ranges in the independent claims, however small, and nevertheless meet a prima facie case of obviousness.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Furthermore, at the time of the effective filing date a person of ordinary skill in the art would have motivation and a reason to arrive at the ratios of Fukukura et al. that overlap the claimed ranges since Fukukura et al. teach the entire scope of the ratio is a preferred embodiment to obtain a composition where the components are satisfactorily emulsified (page 3 lines 100-103).  A person practicing the invention of Fukukura et al. would reasonably expect any and all amounts of the components (A) to (D) within the disclosed ratio would obtain a sufficient satisfactorily emulsion composition.  As similarly described above, it is noted para. [0007], [0047], and [0105] of the instant application’s original specification similarly discuss the claimed components (both the first and/or second groups of compound(s)) are capable of functioning as emulsifiers that improves the solubility of the composition in a solvent and/or allows the composition to be suspended or dispersed in a solvent.  
The Office further notes Applicant’s claimed ranges are also broad that they too encompass a very large number of possible distinct compositions (the claims recite 70-99 wt.% of a mass of a first group of one or more compounds encompassing tens of thousands of compounds and 1-30% by mass of a second group of one or more compounds encompassing tens of thousands of compounds).  
In response to Applicant’s request to hold in abeyance a response, such as, a terminal disclaimer to the provisional non-statutory double patenting rejection, the filing of a terminal disclaimer cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP § 804 (I)(B)(1): “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”
Accordingly, the rejections are maintained for the reasons of record. 
Conclusion
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
July 29, 2022